DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
The Examiner suggest the following amendment to correct an apparent typographic error:

“the source or drain region of the control transistor is connected to another variable resistance memory element formed of a variable resistivity material zone disposed between a first electrode and a second electrode, the memory element and the another memory element being respectively arranged…”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 9 recites the limitation "another variable resistance memory element formed of a variable resistivity material zone disposed between a first electrode and a second electrode" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The terms “variable resistivity material zone”, “a first electrode” and “a second electrode” are previously recited in lines 5-6 of parent claim 1.  It is unclear if the variable resistance material zone, first electrode and second electrode of claim 9 are the same elements as those recited in claim 1, or different elements.  This renders the scope of claim 9 indefinite.
For the purposes of examination, the Examiner has interpreted claim 9 to mean:
“…another variable resistance memory element formed of [a] another variable resistivity material zone disposed between [a] another first electrode and [a] another second electrode…”

Claim 15 recites the limitation "control transistors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 depends indirectly on claim 1, which recites “a control transistor” in line 7.  Since the control transistors of claim 15 lack an article, such as “a” or “the”, it is unclear if the control transistors of claim 15 are referring to a plurality of the control transistors of claim 1, or a different control transistor(s).
For the purposes of examination, the Examiner has interpreted claim 15 to mean a plurality of the control transistors recited in claim 1.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (PG Pub. No. US 2014/0054538 A1).
Regarding claim 1, Park teaches a memory device (figs. 1 & 17 among others) provided with a support (¶ 0026: 100) and several superimposed levels of resistive memory cells (¶¶ 0026-0028: 170) formed on the support (fig. 1: plurality of 170 formed on 100), each level including one or more rows of one or more resistive memory cell(s) (figs. 1, 17-18 and 22 among others: each level of 170 comprises a plurality of rows), each resistive memory cell comprising a variable resistance memory element (¶ 0047: variable resistor Rv) formed of a variable resistivity material zone disposed between a first electrode and a second electrode (¶ 0042), the memory element being connected to a source or drain region of a control transistor (¶ 0042: resistive device layer 145 is formed to be connected to transistor source S), the control transistor being formed into a given semi-conducting layer of a superimposition of semi-conducting layers  formed on the support and in which respective channel regions of respective control transistors of resistive memory cells are arranged (figs. 1 & 9 among others: cell transistor comprises one active layer 110 from a stack of active layers).

Regarding claim 2, Park teaches the memory device according to claim 1, wherein a first vertical column of cells of different levels includes a first cell of a first level and a second cell  of a second level from the superimposed levels of cells (¶ 0045 & fig. 17: first vertical column includes a plurality of memory cells mc), the first cell and second cell being respectively provided with a first control transistor and second control transistor (fig. 17 among others: each memory cell mc comprises a respective 

Regarding claim 3, Park teaches the memory device according to claim 2, wherein the common gate electrode or the respective gate electrodes is connected to a first word plane (fig. 17: common line L of first vertical column connected to word line WL0), a second vertical column of cells including a third cell belonging to the first level and a fourth cell belonging to the second level and respectively provided with a third control transistor and fourth control transistor (fig. 17: second vertical column includes third and fourths cells respectively disposed in the first level of the first cell and the second level of the second cell), the third control transistor and fourth control transistor having a gate connected to the first word plane (fig. 17: gates of transistors in second vertical column connected to word line WL0).

Regarding claim 4, Park teaches the memory device according to claim 3, wherein the first cell and third cell are connected to a same first horizontal bias line from a plurality of horizontal bias lines (fig. 17: first cell of first vertical column and third cell of second vertical column connected to same common source line), wherein the second cell and fourth cell are connected to a same second horizontal bias line of the plurality of horizontal bias lines (fig. 17: second cell of first vertical column and fourth cell of second vertical column electrically connected to same common source line).

Regarding claim 5, Park teaches the memory device according to claim 3, wherein the first cell and third cell are disposed on a same first row of cells of the first level (fig. 17: first and third cells disposed on a same horizontal level), wherein the second cell and fourth cell are disposed on a same first row of cells of the second level (fig. 17: second and fourth cells disposed on a same horizontal 

Regarding claim 6, Park teaches the memory device according to claim 3, wherein the first cell and second cell are connected to a same first vertical bias line from a plurality of vertical bias lines (fig. 17: first and third cells connected to same bias line L), and wherein the third cell and fourth cell are connected to a same second vertical bias line of the plurality of vertical bias lines (fig. 17: third and fourth cells connected to same second bias line L).

Regarding claim 8, Park teaches the memory device according to claim 1, wherein the superimposition of semi-conducting layers belongs to a stack comprising one or more insulating layers (¶ 0033: interlayer insulating layers 115) each disposed between two semi-conducting layers of the superimposition of semi-conducting layers (figs. 2-5 among others: 115 interposed with active layers 110).

Regarding claim 9, Park teaches the memory device according to claim 1, wherein the source or drain region of the control transistor is connected to another memory element formed of a variable resistivity material zone disposed between a first electrode and a second electrode (figs. 15-16: each transistor connected at least indirectly to another variable resistor in an adjacent cell), the memory element and the other memory element being respectively arranged on an upper face and on a lower face of the given semi-conducting layer (figs. 9, 17: plurality of memory elements arranged at least indirectly on upper and lower faces of semi-conducting layer 110).

Regarding claim 10, Park teaches the memory device according to claim 1, wherein the control transistor has a gate (¶ 0027: G) which extends against an upper face and against a lower lace of the given semi-conducting layer (fig. 1: G extends at least indirectly against upper and lower faces of 110).

Regarding claim 13, Park teaches the method for making a memory device according to claim 1, the method comprising at least one step of forming a stack of layers on a support (fig. 2: stack of layers 110 formed on 100)), the stack comprising the superimposition of semi-conducting layers (fig. 2: plurality of 110 formed in a stack).

Regarding claim 17, Park teaches the method according to claim 13, wherein, prior to forming the stack, the method comprises forming one or more horizontal routing lines on the support (¶ 0031: 150), the routing line(s) being capable of being configured to be connected to one or more vertical bias lines (figs. 17, 21: 150 connected to one or more unlabeled vertical bias lines).

Regarding claim 18, Park teaches the method according to claim 13, wherein the stack comprises alternating sacrificial layers and semi conducting layers forming said superimposition of semi-conducting layers (figs. 2-3: stack comprises alternating layers 115 and semi conducting layers 110, wherein at least a portion of layers 115 is sacrificed to form hole H1), one or more given semi-conducting layers of the superimposition being each arranged on and in contact with a first sacrificial layer and under and in contact with a second sacrificial layer (fig. 2: 110 formed on at least one layer 115 and under at least one layer 115).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is ejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 7, Park teaches the memory device according to claim 6, comprising a vertical bias line.  Park further teaches a need to improve integration density and integrate memory cells in a narrow area as many as possible (¶ 0008).
Park is silent to wherein a fifth cell belonging to the first level and to a second row of cell(s) different from the first row, and a sixth cell, belonging to the second level, are connected to the first vertical bias line.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the memory cells by providing a fifth cell belonging to the first level and to a second row of cell(s) different from the first row, and a sixth cell, belonging to the second level, as a means to increase the device functionality by providing additional memory cells.  Furthermore, by connecting the 
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, modifying the device of Park to include fifth and sixth cells connected to the vertical bias line would involve nothing more than duplicating the first, second, third and/or fourth cells connected to the first vertical bias line.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Petti (PG Pub. No. US 2015/0131360 A1).
Regarding claim 11, Park teaches the memory device according to claim 1, comprising a source, channel and drain of the control transistor.
Park does not teach wherein the source, channel and drain of the control transistor have a same doping.
Petti teaches a memory device (¶ 0022 & fig. 1: 10a) including a memory cell (12a1) comprising a control transistor (T1), wherein a source, channel and drain of the control transistor have a same doping (¶ 0036: in at least one embodiment, transistor T1 doped with a single type of dopant to produce a junctionless-FET).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the control transistor of Park with the doping of Petti, as a means to provide a provide a high breakdown voltage (Petti, ¶ 0036).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Nebashi et al. (PG Pub. No. US 2016/0300614 A1).
Regarding claim 11, Park teaches a device according to claim 1.  Park does not teach the device is comprised by a content-addressable memory (CAM).
Nebashi teaches a content-addressable memory (CAM) (¶ 0009) including a variable resistive memory cell device (¶¶ 0068-0072 & fig. 3: memory cell 100, including variable resistance element 162).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Park in a content-addressable memory (CAM), as a means to reduce memory cell area and suppress a leak current (Nebashi, ¶ 0008).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 13 above, and further in view of Park (PG Pub. No. US 2014/0321193 A1, hereinafter referred to as ‘Park-193’).
Regarding claim 14, Park teaches the method according to claim 13, wherein the stack is formed on a semiconductor material surface layer of the support (¶ 0026 & fig. 1: stack of 110 formed at least indirectly on surface of semiconductor substrate 100).  Park further teaches the method includes forming a common source line (¶ 0031: 150).
Park does not teach channel regions of transistors being arranged in the surface layer.
Park-193 teaches forming a memory device (figs. 1 & 1 among others) provided with a support (fig. 4, similar to 100 of Park) and several superimposed levels of resistive memory cells (mc1-mc4, similar to 170 of Park), wherein channel regions of transistors being arranged in a surface layer of the support (¶ 0033: channels of transistors SSW1 and/or SSW2 formed in a surface layer of the substrate of fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Park with the channel regions of Park-193, as a means to provide string select switches to selectively connect a column string to the common source line (Park-193, ¶ 0023).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park-193 as applied to claim 14 above, and further in view of Petti.
Regarding claim 15, Park in view of Park teaches the method according to claim 14, wherein control transistors are formed at the semi-conducting layers (Park, ¶ 0028 & fig. 1, and Park-193, fig. 12).
Park in view of Park-193 does not teach wherein each control transistor comprises a source, a channel and a drain having a same doping.
Petti teaches a memory device (¶ 0022 & fig. 1: 10a) including a memory cell (12a1) comprising a control transistor (T1), wherein a source, channel and drain of the control transistor have a same doping (¶ 0036: in at least one embodiment, transistor T1 doped with a single type of dopant to produce a junctionless-FET).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the control transistor of Park in view of Park-193 with the doping of Petti, as a means to provide a provide a high breakdown voltage (Petti, ¶ 0036).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 13 above, and further in view of Matsueda (PG Pub. No. US 2016/0148981 A1).
Regarding claim 16, Park teaches the method according to claim 13, wherein the given semi-conducting layer comprises polysilicon (¶ 0040).
Park does not teach the semi-conducting layer is formed through amorphous deposition, in particular of CVD type, the given semi-conducting layer being then exposed to a laser annealing so as to make the given semi-conducting layer crystalline.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Park to include the process of Matsueda, as a means to limit the thermal budget by using a low temperature deposition.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “performing a selective etching of parts of sacrificial layers so as to free a space against a portion of an upper face of the given semi-conducting layer(s) and to free another space against a portion of a lower face of the given semi-conducting layer(s), the lower face being opposite to the upper face, and forming conducting regions on the portions”.

Park teaches forming at least one hole or at least one trench through the stack so as to reveal a zone of this the stack (¶ 0034), and performing a selective etching of parts of sacrificial layers so as to free a space against portions of the given semi-conducting layer(s) (fig. 3: H1 creates spaces against faces of 110), and forming conducting regions on the portions.  However, Park does not teach forming the conducting regions on an upper face of the given semi-conducting layer(s) and on a lower face of the given semi-conducting layer(s).

Claims 20-22 depend on claim 19 and are allowed for implicitly including the allowable subject matter above.

Park further fails to teach forming at least one masking covering the stack and including one or more apertures, performing a selective removal of sacrificial layers so as to continue the aperture(s) of the masking in the stack, and forming a gate dielectric and a gate conducting electrode in the aperture(s) as recited in claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huo et al. (US 2013/0203227 A1) teaches channel material selected from a group including as-deposited polysilicon, or annealed amorphous silicon.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894